Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

CHRIS P. FRAZIER                                GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

                                                ERIC P. BABBS
                                                Deputy Attorney General

                                                                              FILED
                                                Indianapolis, Indiana

                                                                          Dec 20 2012, 9:15 am

                              IN THE                                              CLERK
                                                                                of the supreme court,

                    COURT OF APPEALS OF INDIANA                                 court of appeals and
                                                                                       tax court




ANTHONY ANDERSON,                               )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 49A02-1205-CR-429
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Clark H. Rogers, Judge
                            Cause No. 49G17-1201-FD-5895


                                    December 20, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

       Appellant-Defendant, Anthony G. Anderson (Anderson), appeals his sentence for

battery, a Class D felony, I.C. § 35-42-2-1, and invasion of privacy, a Class D felony, I.C.

§ 35-46-1-15.1.

       We remand with instructions.

                                          ISSUE

       Anderson raises one issue on appeal, which we restate as follows: Whether his

abstract of judgment and chronological case summary (CCS) contain clerical errors.

                        FACTS AND PROCEDURAL HISTORY

       On January 31, 2012, the State filed an Information charging Anderson with

Count I, domestic battery, a Class A misdemeanor, I.C. § 35-42-2-1.3; Count II, battery, a

Class D felony, I.C. § 35-42-2-1, a Class A misdemeanor; Count III, invasion of privacy,

a Class A misdemeanor, I.C. § 35-46-1-15.1; and Count IV, interference with reporting a

crime, a Class A misdemeanor, I.C. § 35-45-2-5. Anderson waived his right to a jury

trial, and on April 16, 2012, a bench trial was held. The trial court granted Anderson’s

motion for an involuntary dismissal of Count I, and at the conclusion of the presentation

of evidence the trial court found Anderson not guilty of Count IV but guilty of Counts II

and III. On April 30, 2012, the trial court held a sentencing hearing, enhanced both

Counts to Class D felonies, and sentenced Anderson to two years on each Count to run

concurrent.

       Anderson now appeals. Additional facts will be provided as necessary.
                                             2
                              DISCUSSION AND DECISION

       Anderson argues on appeal that there are clerical errors in his abstract of judgment

and CCS and that the trial court intended him to serve his sentences for Counts II and III

concurrently rather than consecutively. In support of his argument, he quotes the trial

court’s oral sentencing statement:

       So his . . . criminal history and I’ll give my sentencing statement, is that he
       was . . . he has had five felony convictions, seven misdemeanor
       convictions. He’s been on the benefit of probation [on] five occasions and
       was revoked on all five. He’s also had a [e]scape conviction and he’s never
       been granted AMS so with that, [Counts II and III] are enhanced to [] D
       felon[ies]. I will run them concurrent and I will give him two years
       executed at the [Department of Correction (DOC)] in both matters and no
       probation. . . . 63 plus 63 credit days so 730 days minus 126 . . . 604. He
       gets two for one . . . divide it by two equals . . . he’s got 302 actual days left
       to do in the DOC.

(Transcript pp. 35-36). In contrast, Anderson’s abstract of judgment and CCS show the

sentences as running consecutively.

       Where, as here, an oral and written sentencing statement conflict, we will examine

both statements to discern the findings of the trial court. Murrell v. State, 960 N.E.2d

854, 860 (Ind. Ct. App. 2012). We will not presume the superior accuracy of the oral

statement, but we have the option of crediting the statement that accurately pronounces

the sentence or remanding for resentencing. Id.

       It is clear here that the trial court intended Anderson to serve his sentences

concurrently. In its oral sentencing statement, the trial court explicitly stated “I will run

them concurrent” and then calculated the number of days that Anderson would serve.

The trial court’s total—302 days—is consistent with concurrent sentences of two years,
                                               3
adjusted for “good time” credit and time served. Accordingly, we conclude that the

references to consecutive sentences in the abstract of judgment and CCS are clerical

errors, and we remand to the trial court with instructions to fix the errors.

                                       CONCLUSION

       Based on the foregoing, we conclude that Anderson’s abstract of judgment and

chronological case summary contain clerical errors. We remand to the trial court to

rectify these errors in line with this decision.

       Remanded with instructions.

BAKER, J. and BARNES, J. concur




                                               4